Citation Nr: 0939540	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to Department of Veterans 
Affairs disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, S.D., and N.D.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The appellant maintains that he had recognized service with 
the United States Armed Forces during World War II.  He 
contends that he is therefore legally eligible for VA 
disability benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's application for 
service-connected disability benefits on the basis that he 
did not have the required military service to be eligible for 
VA benefits.  The appellant's disagreement with that decision 
led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The appellant's claims for VA disability benefits have been 
denied on multiple prior occasions based on a finding that 
the appellant did not have recognized active service for VA 
benefits purposes.  (See, e.g., RO letters to appellant dated 
in July 1989 and May 1991.)  

In December 1972, the RO obtained from the service department 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army including the recognized 
guerillas in the service of the United States Armed Forces.  

In March 1991, additional information and documentation was 
received by the RO.  Based on this information, in March 1991 
the RO requested that the service department again attempt to 
verify the appellant's claimed service.  In April 1991 U.S. 
Army Reserve Personnel Center replied to the RO's request by 
providing a copy of the prior December 1972 negative 
certification.  

Since the April 1991 service department response, additional 
evidence regarding the appellant's claimed period of active 
service has been received.  The RO again requested that the 
service department attempt to verify the appellant's service 
in October 2007.  In November 2007 the National Personnel 
Records Center (NPRC) replied by indicating that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Army.   

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R. § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  This was not accomplished in the 
present case.  As such, all newly received relevant evidence 
since the negative certification in December 1972 should be 
forwarded to the service department for the purpose of 
attempting to verify the appellant's service.  Further, as it 
is not clear what documentation has been provided to the 
service department in the past, all relevant evidence and 
information pertaining to the appellant's claimed period of 
active service should be forwarded to the service department.  
See Capellan, 539 F.3d at 1382 (VA is required to ensure 
consideration of all procurable and assembled data, including 
lay evidence, in connection with a request for verification 
of service from the service department).   

Additionally, the Board notes discrepancies in the 
certification requests of record.  The service department 
should be advised that different documents include the 
appellant's name both with and without a middle initial, and 
that service certifications received in December 1972 and 
November 2007 indicate different service numbers. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's service 
including, but not limited to, any service 
with "E" Co., 1st Bn, 53rd Inf. 51st Div, 
from 1941 to 1946.  Provide NPRC copies of 
all relevant evidence (lay or documentary) 
in the claims file regarding the 
appellant's claimed service.  
 
The service department should be advised 
that different documents include the 
appellant's name both with and without a 
middle initial, and that service 
certifications received in December 1972 
and November 2007 indicate different 
service numbers.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA disability 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


